                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ZHENG LIU,                                       Case No. 21-cv-01179-JSC
                                                         Plaintiff,
                                   8
                                                                                             ORDER RE: MOTION TO DISMISS
                                                   v.
                                   9
                                                                                             Re: Dkt. No. 12
                                  10        MARCUS TERRY, et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Zheng Liu (“Plaintiff”) brings claims for federal constitutional violations, municipal

                                  14   liability, and state law violations against Officer Marcus Terry, Foster City Police Department

                                  15   (“FCPD”), City of Foster City (“Foster City”) and Does 1-20. After carefully considering the

                                  16   parties’ written submissions and having had the benefit of oral argument on June 17, 2021, the

                                  17   Court DENIES in part and GRANTS in part Defendants’ motion to dismiss.

                                  18   I.       Section 1983 Claims Against Officer Terry

                                  19            A. Unconstitutional Search and Seizure – Fourth Amendment

                                  20                    1) Unconstitutional Search

                                  21            Defendants’ motion to dismiss Plaintiff’s Fourth Amendment claim for an unconstitutional

                                  22   search is denied. A search in violation of the Fourth Amendment occurs when the government

                                  23   “physically occupie[s] private property for the purposes of obtaining information” without a

                                  24   warrant. Patel v. City of Montclair, 798 F.3d 895, 898 (9th Cir. 2015) (internal citations and

                                  25   quotation marks omitted). Drawing all reasonable inferences from the facts alleged in Plaintiff’s

                                  26   favor, Plaintiff plausibly alleges that Officer Terry entered Plaintiff’s private property for the

                                  27   purposes of obtaining information without a warrant.

                                  28
                                   1           First, Plaintiff alleges that Officer Terry “without consent, . . . stepped onto the land of

                                   2   Plaintiff’s backyard, stuck his left foot in the pathway of the side door to prevent Plaintiff from

                                   3   closing it.” (Compl. at ¶ 34.) This allegation supports an inference that Officer Terry entered

                                   4   Plaintiff’s private property. Second, given Plaintiff’s allegations that when Officer Terry first

                                   5   came to Plaintiff’s home he yelled to Plaintiff “where is your wife,” and “what about the

                                   6   subpoena,” and then “stepped onto the land of Plaintiff’s backyard,” (Compl. at ¶¶ 32, 34, 37),

                                   7   Plaintiff plausibly alleges that Officer Terry entered Plaintiff’s private property to obtain

                                   8   information. This inference is further supported by Plaintiff’s allegation that Officer Terry “stated

                                   9   that he was in fact detaining Plaintiff so that he could investigate a 911 welfare call.” (Compl. at ¶

                                  10   37.)

                                  11           Defendants’ insistence that the Complaint does not plausibly allege that Officer Terry

                                  12   conducted a search because Plaintiff alleges that Officer Terry did not make “the slightest effort to
Northern District of California
 United States District Court




                                  13   investigate any person’s welfare,” but instead “threw a tantrum” (Compl. at ¶¶ 38-39; Dkt. No. 12

                                  14   at 15), improperly draws inferences in Defendants’ favor. Manzarek v. St. Paul Fire & Mar. Ins.

                                  15   Co., 519 F.3d 1025, 1031 (9th Cir. 2008) (The court must “accept factual allegations in the

                                  16   complaint as true and construe the pleadings in the light most favorable to the non-moving

                                  17   party.”).

                                  18                   2) Unconstitutional Seizure

                                  19           Defendants’ motion to dismiss Plaintiff’s Fourth Amendment claim for an unconstitutional

                                  20   seizure is denied. A seizure “occurs when a law enforcement officer, through coercion, physical

                                  21   force[,] or a show of authority, in some way…communicated to a reasonable person that he was

                                  22   not at liberty to ignore the police presence to go about his business.” Hopkins v. Bonvicino, 573

                                  23   F.3d 752, 773 (9th Cir. 2009) (internal citations and quotation marks omitted). “Examples of

                                  24   circumstances that might indicate a seizure, even where the person did not attempt to leave, would

                                  25   be the threatening presence of several officers, the display of a weapon by an officer, some

                                  26   physical touching of the person of the citizen, or the use of language or tone of voice indicating

                                  27   that compliance with the officer’s request might be compelled.” United States v. Mendenhall, 446

                                  28   U.S. 544, 554 (1980). “As long as the person to whom questions are put remains free to disregard
                                                                                          2
                                   1   the questions and walk away, there has been no intrusion upon that person’s liberty or privacy as

                                   2   would under the Constitution require some particularized and objective justification.” Id. at 554.

                                   3   Drawing all reasonable inferences from the facts alleged in Plaintiff’s favor, Plaintiff plausibly

                                   4   alleges that Officer Terry detained Plaintiff on Plaintiff’s private property.

                                   5          Plaintiff’s allegation that Officer Terry “stepped onto the land of Plaintiff’s backyard,

                                   6   [and] stuck his left foot in the pathway of the side door to prevent Plaintiff from closing it”

                                   7   plausibly supports an inference that Officer Terry forcefully stopped Plaintiff from leaving (going

                                   8   into his house) and therefore seized him. (Compl. at ¶ 34.) This inference is further supported by

                                   9   the allegations of paragraph 35 as well as the allegation that Officer Terry “stated that he was in

                                  10   fact detaining Plaintiff so that he could investigate a 911 welfare call.” (Compl. at ¶ 37.)

                                  11          Defendants’ attempt to show Plaintiff’s allegations are contradictory and therefore

                                  12   somehow implausible is unpersuasive. Specifically, Defendants contend that by alleging Officer
Northern District of California
 United States District Court




                                  13   Terry “physically invaded” Plaintiff’s backyard, while simultaneously “demanding Plaintiff come

                                  14   out of his own backyard” (Dkt. No. 20 at 10; Compl. Ex. B at ¶¶ 3-4; Compl. at ¶¶ 34-35),

                                  15   Plaintiff somehow does not plausibly allege a seizure. Once again, Defendants improperly draw

                                  16   inferences in their favor. See Manzarek, 519 F.3d at 1031. Drawing reasonable inferences in

                                  17   Plaintiff’s favor, it is possible for Officer Terry to be both in Plaintiff’s backyard while requesting

                                  18   Plaintiff come out of the backyard. Further, Defendants nowhere address the allegation that

                                  19   Officer Terry expressly told Plaintiff that he was being detained.

                                  20          Defendants’ alternative argument that any seizure was lawful as a matter of law under

                                  21   Terry v. Ohio, 392 U.S. 1, 19, n.16 (1968) because it took place in public and was brief in duration

                                  22   is also unpersuasive. Plaintiff alleges that he was seized on his own private property, not on

                                  23   public property. Defendants cite no case that holds that Terry allows a police officer to enter a

                                  24   backyard without permission to detain someone. Further, Defendants do not identify facts in the

                                  25   complaint that would support a finding of reasonable suspicion to justify a Terry stop. See

                                  26   Thomas v. Dillard, 818 F.3d 864, 874–75 (9th Cir. 2016), as amended (May 5, 2016) (“the officer

                                  27   must have reasonable suspicion ‘the person apprehended is committing or has committed a

                                  28   criminal offense’”). To prevail on a motion to dismiss, Defendants must do more. See Terry, 392
                                                                                          3
                                   1   U.S. at 21 (“[I]n justifying the particular intrusion the police officer must be able to point to

                                   2   specific and articulable facts which, taken together with rational inferences from those facts,

                                   3   reasonably warrant that intrusion.”).

                                   4                  3) Qualified Immunity

                                   5          In one sentence in their motion Defendants baldly allege that Plaintiff’s search and seizure

                                   6   claim is barred by qualified immunity. An officer is entitled to qualified immunity unless (1) the

                                   7   facts that a plaintiff has alleged make out a violation of a constitutional right, and (2) the right was

                                   8   “clearly” established at the time of the alleged misconduct. Pearson v. Callahan, 555 U.S. 223,

                                   9   232 (2009). If the answer to the first prong is “no,” then the inquiry ends there, and the plaintiff

                                  10   cannot prevail; if the answer is “yes,” then the court must address the second prong. See Saucier

                                  11   v. Katz, 533 U.S. 194, 201 (2001).

                                  12          As to the first prong, drawing all reasonable inferences in Plaintiff’s favor, the answer is
Northern District of California
 United States District Court




                                  13   yes. As to the second, Defendants provide no authority to show the right was not “clearly”

                                  14   established. Thus, Defendants fail to meet their 12(b)(6) burden. Harlow v. Fitzgerald, 457 U.S.

                                  15   800, 815 (1982) (“Qualified or good faith immunity is an affirmative defense that must be pleaded

                                  16   by a defendant official.” (internal citations and quotation marks omitted)).

                                  17          B. Excessive Force – Fourteenth Amendment

                                  18          Defendants’ motion to dismiss Plaintiff’s Fourteenth Amendment claim for excessive force

                                  19   is granted with leave to amend. “In addressing an excessive force claim brought under § 1983,

                                  20   analysis begins by identifying the specific constitutional right allegedly infringed by the

                                  21   challenged application of force.” Graham v. Connor, 490 U.S. 386, 394 (internal citations and

                                  22   quotation marks omitted). A plaintiff states a claim of excessive force under the Fourteenth

                                  23   Amendment when the force occurs during pretrial detention, Graham, 490 U.S. at 395 n.10, and

                                  24   involves “egregious [] conduct in the form of excessive and brutal use of physical force” that rises

                                  25   to the level of “a violation of substantive due process,” White v. Roper, 901 F.2d 1501, 1507 (9th

                                  26   Cir. 1990) (internal citations and quotation marks omitted). Drawing all reasonable inferences

                                  27   from the facts alleged in Plaintiff’s favor, Plaintiff does not plausibly allege he was a pre-trial

                                  28   detainee.
                                                                                          4
                                   1           While Plaintiff alleges Officer Terry “stated he was in fact detaining Plaintiff” and

                                   2   “demanded [Plaintiff] step out of his backyard or otherwise risking [sic] an arrest,” Plaintiff was

                                   3   never arrested. (Compl. at ¶ 37; Compl. Ex. B at ¶ 1.) Plaintiff provides no authority that would

                                   4   support his pre-trial detainee status and the Supreme Court has specifically held that excessive

                                   5   force claims against law enforcement officers during an investigatory stop or other seizure must be

                                   6   brought under the Fourth Amendment. Id. at 394-95; Godoy v. Cnty. of Sonoma, No. 15-CV-

                                   7   00883-WHO, 2016 WL 269867, at *4 (N.D. Cal. Jan. 22, 2016). Accordingly, Defendants’

                                   8   motion to dismiss Plaintiff’s Fourteenth Amendment claim for excessive force is granted with

                                   9   leave to amend.

                                  10   II.     Municipal Liability Claims against Foster City and FCPD

                                  11           Defendants’ motion to dismiss Plaintiff’s municipal liability claims against Foster City and

                                  12   FCPD is denied in part and granted in part. To impose municipal liability under Section 1983 for
Northern District of California
 United States District Court




                                  13   a violation of constitutional rights, a plaintiff must allege: (1) the plaintiff possessed a

                                  14   constitutional right to which he or she was deprived; (2) the municipality had a policy; (3) the

                                  15   policy amounts to deliberate indifference to the plaintiff’s constitutional rights; and (4) the policy

                                  16   is the moving force behind the constitutional violation. Plumeau v. Sch. Dist. No. 40, Cnty. of

                                  17   Yamhill, 130 F.3d 432, 438 (9th Cir. 1997).

                                  18           As to the first factor, Plaintiff has plausibly alleged he was deprived of his Fourth

                                  19   Amendment right to be free from unreasonable search and seizure. As to the remaining factors, to

                                  20   establish a policy, a plaintiff must allege: (1) a final policymaker’s ratification of the

                                  21   unconstitutional decision or action; (2) a deliberately indifferent omission, such as a failure to

                                  22   train; or (3) an unconstitutional custom, practice or policy. Clouthier v. Cnty. of Contra Costa,

                                  23   591 F.3d 1232, 1250 (9th Cir. 2010), overruled on other grounds by Castro v. Cnty. of Los

                                  24   Angeles, 833 F.3d 1060 (9th Cir. 2016). Here, Plaintiff contends that municipal liability exists

                                  25   under all three.

                                  26           A) FCPD and Foster City are Properly Named Defendants

                                  27           As a threshold matter, Defendants’ argument that FCPD and Foster City are not properly

                                  28   named defendants is without merit. Defendants’ reliance on United States v. Kama, 394 F.3d
                                                                                           5
                                   1   1236, 1240 (9th Cir. 2005) (Ferguson, J., concurring) to argue that municipal liability cannot be

                                   2   imposed on police departments and, by extension, the city under which the department operates is

                                   3   flawed for three reasons. First, as a concurring opinion, it is not binding on the Court. Pub.

                                   4   Watchdogs v. S. Cal. Edison Co., 984 F.3d 744, 757 n. 7 (9th Cir. 2020) (“[C]oncurring opinions

                                   5   have no binding precedential value.”). Second, the Ninth Circuit case cited by Judge Ferguson

                                   6   stands for the opposite conclusion. Hervey v. Estes, 65 F.3d 784, 791 (9th Cir. 1995) (“It is

                                   7   beyond dispute that a local governmental unit or municipality can be sued as a “person” under

                                   8   section 1983.” (internal citations and quotation marks omitted)). Third, cities are properly named

                                   9   defendants for municipal liability claims. Castro v. City of Union City, No. 14-CV-00272-MEJ,

                                  10   2014 WL 4063006 at *5 (N.D. Cal. Aug. 14, 2014) (granting leave to amend to name Union City

                                  11   as the proper named defendant for Section 1983 municipal liability claims). Thus, the City at least

                                  12   is properly named as a defendant.
Northern District of California
 United States District Court




                                  13          B) Ratification

                                  14          Defendants’ motion to dismiss Plaintiff’s municipal liability claim on the theory of

                                  15   ratification is denied. A municipality may be held liable for an isolated constitutional violation

                                  16   where the final policymaker ratified a subordinate’s actions creating the violation. Christie v.

                                  17   Iopa, 176 F.3d 1231, 1238 (9th Cir. 1999). “Municipal liability only attaches where the

                                  18   decisionmaker possesses final authority to establish municipal policy with respect to the action

                                  19   ordered. . . The official must also be responsible for establishing final government policy

                                  20   respecting such activity before the municipality can be held liable.” Pembaur v. City of

                                  21   Cincinnati, 475 U.S. 469, 481-82 (1986). Drawing all reasonable inferences from the facts alleged

                                  22   in Plaintiff’s favor, Plaintiff plausibly alleges that FCPD Police Chief Tracy Avelar, as a

                                  23   policymaker with final authority, ratified Officer Terry’s unlawful search and seizure.

                                  24          First, Plaintiff alleges he “lodged a formal citizen complaint” regarding Officer Terry’s

                                  25   conduct with Chief Avelar (Compl. Ex. B). Chief Avelar’s title—Chief of Police—plausibly

                                  26   supports an inference that she has final decision-making authority. Second, Plaintiff’s allegation

                                  27   that after this complaint was filed, FCPD Lieutenant Mark Lee called Plaintiff and requested that

                                  28   he drop his complaint (Compl. at ¶ 44), supports an inference that Lieutenant Lee did so at the
                                                                                         6
                                   1   direction of Chief Avelar. Therefore, by failing to address Plaintiff’s complaint and instead

                                   2   seeking to have it dismissed, Plaintiff plausibly alleges that Chief Avelar thus ratified Officer

                                   3   Terry’s conduct.

                                   4           Defendants do not address the rulemaking authority of Chief Avelar but instead assert that

                                   5   the Complaint does not contain any factual allegations that support ratification. In doing so,

                                   6   Defendants are, once again, improperly drawing inferences in their favor. See Manzarek, 519 F.3d

                                   7   at 1031. As such, Defendants’ motion to dismiss Plaintiff’s municipal liability claim on the theory

                                   8   of ratification is denied.

                                   9           C) Failure to Train

                                  10           Defendants’ motion to dismiss Plaintiff’s municipal liability claim on the theory of failure

                                  11   to train is granted with leave to amend. A municipality may be held liable for a constitutional

                                  12   violation when the “municipality’s failure to train its employees in a relevant respect [] amount[s]
Northern District of California
 United States District Court




                                  13   to deliberate indifference to the rights of persons with whom the [untrained employees came] into

                                  14   contact.” Connick v. Thompson, 563 U.S. 51, 61 (2011) (internal citations and quotation marks

                                  15   omitted). “Deliberate indifference is a stringent standard of fault, requiring proof that a municipal

                                  16   actor disregarded a known or obvious consequence of his action.” Id. at 61 (internal citations and

                                  17   quotation marks omitted). Deliberate indifference may be shown through “[a] pattern of similar

                                  18   constitutional violations.” Id. at 61 (internal citations and quotation marks omitted),

                                  19           Plaintiff alleges that FCPD (1) falsely arrested a resident (Compl. at ¶ 2); (2) tased and shot

                                  20   “a mentally disturbed resident” (Id. at ¶¶ 2, 15-16); (3) fabricated a police video related to the

                                  21   tasing and shooting of the “mentally disturbed resident” (Id. at ¶¶ 17-19); and (4) “pirated” a

                                  22   policy manual from another police department (Id. at ¶ 21). However, Plaintiff fails to identify a

                                  23   deficiency in training that would plausibly support an inference that there was a deliberate

                                  24   indifference to Plaintiff’s constitutional rights. Connick, 563 U.S. at 61. Moreover, because

                                  25   Plaintiff’s underlying constitutional violation does not involve a false arrest nor (as currently pled)

                                  26   a use of excessive force, a pattern that suggests a failure to train is equally unsupported. Id. at 61.

                                  27   As such, Defendants’ motion to dismiss Plaintiff’s municipal liability claim on the theory of

                                  28   failure to train is granted with leave to amend.
                                                                                          7
                                   1           D) Unconstitutional Custom, Practice, or Policy

                                   2           Defendants’ motion to dismiss Plaintiff’s municipal liability claim on the theory of

                                   3    unconstitutional custom, practice, or policy is granted with leave to amend. A municipality may

                                   4    be held liable for constitutional violations when they are the product of a municipality’s deliberate

                                   5    custom, practice, or policy. Monell 436 U.S. at 694-95 (internal citations and quotation marks

                                   6    omitted). The plaintiff must “specify the contents of the policies, customs, or practices the

                                   7    execution of which gave rise to [the plaintiff’s] constitutional injuries.” Mateos-Sandoval v. Cnty.

                                   8    of Sonoma, 942 F.Supp.2d 890, 900 (N.D. Cal. 2013), aff’d sub nom. Sandoval v. Cnty. of

                                   9    Sonoma, 591 F.Appx 638 (9th Cir. 2015). “Proof of a single incident of unconstitutional activity

                                  10    is not sufficient to impose liability under Monell, unless proof of the incident includes proof that it

                                  11    was caused by an existing, unconstitutional municipal policy, which policy can be attributed to a

                                  12    municipal policymaker.” City of Oklahoma City v. Tuttle, 471 U.S. 808, 823-24 (1985). The
Northern District of California
 United States District Court




                                  13    Ninth Circuit has found that one or two incidents of similar constitutional violations are

                                  14    inadequate to establish municipal liability on the theory of unconstitutional custom, practice, or

                                  15    policy. Meehan v. Cnty. of Los Angeles, 856 F.2d 102, 107 (9th Cir. 1988); Davis v. City of

                                  16    Ellensburg, 869 F.2d 1230, 1233-34 (9th Cir. 1989).

                                  17           Here, Plaintiff fails to specify a custom, practice or policy that gave rise to his

                                  18    constitutional injuries. Mateos-Sandoval, 942 F.Supp.2d at 900. Further, even when Plaintiff’s

                                  19    allegations are viewed in his favor, Plaintiff’s does not allege any other similar constitutional

                                  20    violation. Further, even if the allegation of a false arrest is viewed as similar for the purpose of

                                  21    imposing liability, two similar incidents is still not enough. Meehan, 856 F.2d at 107; Davis, 869

                                  22    F.2d at 1233-3. As such, Defendants’ motion to dismiss Plaintiff’s municipal liability claim on

                                  23    the theory of unconstitutional custom, practice, or policy is granted with leave to amend.

                                  24   III.     State Law Claims

                                  25           A) Public Entity Liability

                                  26           Defendants’ motion to dismiss all state law claims against Foster City and FCPD is granted

                                  27    with leave to amend. “A public entity is liable for injury proximately caused by an act or omission

                                  28    of an employee of the public entity within the scope of his employment;” however, “all
                                                                                           8
                                   1   governmental tort liability must be based on statute, and California courts have held that plaintiffs

                                   2   must plead the statutory basis for liability.” Cal. Gov’t Code § 815; see also Mahach–Watkins v.

                                   3   Depee, No. C 05–1143 SI, 2005 WL 1656887, at *2 (N.D. Cal. July 11, 2005). Accordingly,

                                   4   because Plaintiff fails to provide the statutory basis to hold Foster City and FCPD liable,

                                   5   Defendants’ motion to dismiss Plaintiff’s battery by a police officer, intentional infliction of

                                   6   emotional distress, Bane Act, negligent use of force, and negligent infliction of emotional distress

                                   7   claims against Foster City and FCPD is granted with leave to amend.

                                   8           B) Battery by a Police Officer

                                   9           Defendants’ motion to dismiss Plaintiff’s battery by a police officer claim is granted with

                                  10   leave to amend. To bring a claim of battery, the plaintiff must allege: (1) the officer intentionally

                                  11   committed an act that resulted in harmful or offensive contact with the plaintiff’s person; (2) the

                                  12   plaintiff did not consent to the contact; and (3) the contact caused harm to the plaintiff. Tekle v.
Northern District of California
 United States District Court




                                  13   U.S., 511 F.3d 839, 855 (9th Cir. 2007).

                                  14           Here, Plaintiff fails to allege that Officer Terry’s actions resulted in contact with his

                                  15   person. Id. Plaintiff alleges that Officer Terry “almost” struck Plaintiff’s side door into Plaintiff’s

                                  16   person. (Compl. at ¶ 34.) This is not enough. Drawing all inferences from the facts alleged in

                                  17   Plaintiff’s favor, Plaintiff has failed to allege battery by a police officer.

                                  18           The Complaint, however, is unclear as to whether Plaintiff intended his cause of action to

                                  19   be battery or assault. Plaintiff lists assault by a police officer as the cause of action on the cover

                                  20   page of the Complaint (Compl. at 1) and battery by a police officer within the Complaint itself

                                  21   (Compl. at ¶¶ 103-109). Plaintiff’s argument that “California courts have fused battery and assault

                                  22   claims” (Dkt. No. 17 at 20) has no merit. See People v. Thurston, 71 Cal. App. 4th 1050 (Cal. Ct.

                                  23   App. 1999) (noting that battery and assault that “each constitutes a discrete offense” (internal

                                  24   citations and quotation marks omitted)). Therefore, Plaintiff’s alternative is dismissed without

                                  25   prejudice because the unclear cause of action within the Complaint fails to give Defendants “fair

                                  26   notice of what the plaintiff’s claim is. . . ” Swierkiewics v. Sorema N.A., 534 U.S. 506, 512 (2002)

                                  27   (internal citations and quotation marks omitted).

                                  28
                                                                                            9
                                   1           C) Intentional Infliction of Emotional Distress

                                   2           Defendants’ motion to dismiss Plaintiff’s intentional infliction of emotional distress

                                   3   (“IIED”) claim is granted with leave to amend. To state a claim for IIED, the plaintiff must allege:

                                   4   (1) extreme and outrageous conduct by the defendant with the intention of causing, or reckless

                                   5   disregard of the probability of causing, emotional distress; (2) the plaintiff’s suffering severe or

                                   6   extreme emotional distress; and (3) actual and proximate causation of the emotional distress by the

                                   7   defendant’s outrageous conduct. Corales v. Bennett, 567 F.3d 554, 571 (9th Cir. 2009) (internal

                                   8   citation omitted). Conduct is outrageous if it is so extreme as to exceed all bounds of that usually

                                   9   tolerated in a civilized community. Id.

                                  10           Plaintiff’s allegations that (1) “Defendants acted intentionally and/or with reckless

                                  11   disregard”; (2) “Defendants’ conduct was extreme and outrageous”; and (3) “[a]s a direct result of

                                  12   the conduct,” Plaintiff suffered “suffering, anguish, fright, horror, nervousness, grief, anxiety,
Northern District of California
 United States District Court




                                  13   worry, shock, humiliation, shame and panic,” are no more than a “formulaic recitation of the

                                  14   elements” of IIED. (Id. at ¶¶ 112-14); Twombly, 550 U.S. at 555. Further, despite Plaintiff’s

                                  15   plausible search and seizure claim, Plaintiff fails to allege facts that plausibly support an inference

                                  16   that Officer Terry’s conduct was so extreme that it exceeded all bounds of that usually tolerated in

                                  17   a civilized community. Corales, 567 F.3d at 571. Thus, drawing all reasonable inferences from

                                  18   the facts alleged in Plaintiff’s favor, Plaintiff fails to plausibly allege a claim for IIED.

                                  19   Accordingly, Defendants’ motion to dismiss Plaintiff’s IIED claim is granted with leave to amend

                                  20           D) Bane Act

                                  21           Defendants’ motion to dismiss Plaintiff’s Bane Act claim is denied. The Bane Act

                                  22   provides a private right of action against a person who interferes by “threats, intimidation, or

                                  23   coercion, or attempts to interfere by threats, intimidation, or coercion, with the exercise or

                                  24   enjoyment by any individual or individuals of rights secured by the Constitution or laws of the

                                  25   United States, or of the rights secured by the Constitution or laws of this state…” Cal. Civ. Code

                                  26   § 52.1. A plaintiff must allege (1) intentional interference or attempted interference with a state or

                                  27   federal constitutional or legal right; (2) the interference or attempted interference was by threats,

                                  28   intimidation or coercion; and (3) “a specific intent to violate the arrestee’s right to freedom from
                                                                                          10
                                   1   unreasonable seizure.” Reese v. Cnty. of Sacramento, 888 F.3d 1030, 1043 (9th Cir. 2018)

                                   2   (internal citations and quotation marks omitted; see also Cole v. Doe 1 thru 2 Officers of City of

                                   3   Emeryville Police Dept., 387 F.Supp.2d 1084, 1103 (N.D. Cal. 2005) (“Use of law enforcement

                                   4   authority to effectuate a stop, detention[], and search can constitute interference by threat,

                                   5   intimidation, or coercion if the officer lacks probable cause to initiate the stop, maintain detention,

                                   6   and continue a search.” (internal citations and quotation marks omitted)); Venegas v. Cnty. of Los

                                   7   Angeles, 32 Cal. 4th 820, 841 (2004) (permitting a cause of action under the Bane Act “for

                                   8   unreasonable search and seizure even though there was no claim that the police used excessive

                                   9   physical force in carrying out the search and seizure”). Further, the definition of “threats,

                                  10   intimidation, or coercion” is the plain meaning. Cole, 387 F.Supp.2d at 1103. Drawing all

                                  11   reasonable inferences from the facts alleged in Plaintiff’s favor, Plaintiff plausibly alleges that (1)

                                  12   Officer Terry interfered with his Fourth Amendment right to be free from unreasonable search and
Northern District of California
 United States District Court




                                  13   seizure; (2) that the interference was effectuated by intimidation and coercion; and (3) Officer

                                  14   Terry acted with the specific intent to violate Plaintiff’s right.

                                  15           First, Plaintiff plausibly alleges a violation of his Fourth Amendment right to be free from

                                  16   unreasonable search and seizure. Second, Plaintiff alleges that while interfering with his Fourth

                                  17   Amendment right, Officer Terry yelled at Plaintiff with a “raised voice, intense facial expressions,

                                  18   [in] close proximity to Plaintiff, dress[ed] in a police uniform, [and] positioning himself with two

                                  19   other uniformed police officers.” (Compl. at ¶ 31-38.) This allegation, taken as true, reasonably

                                  20   supports an inference that Officer Terry interfered with Plaintiff’s Fourth Amendment right by

                                  21   intimidation and coercion. Third, Plaintiff’s allegations that Officer Terry detained Plaintiff for

                                  22   the purpose of obtaining information without consent on Plaintiff’s own private property,

                                  23   plausibly supports the inference that Officer Terry acted with “a specific intent” to violate

                                  24   Plaintiff’s Fourth Amendment right to be free from search and seizure. (Compl. at ¶¶ 34, 37);

                                  25   Reese, 888 F.3d at 1043. Accordingly, Defendants’ motion to dismiss Plaintiff’s Bane Act claim

                                  26   is denied.

                                  27

                                  28
                                                                                          11
                                   1           E) Negligent Use of Force

                                   2           Defendants’ motion to dismiss Plaintiff’s negligent use of force claim is granted with leave

                                   3    to amend. To state a claim for negligence, the plaintiff must allege “that the defendant had a duty

                                   4    to use due care, that he breached that duty, and that the breach was the proximate or legal cause of

                                   5    the resulting injury.” Hayes v. Cnty. of San Diego, 57 Cal. 4th 622, 629 (2013). Police officers

                                   6    have a duty to use reasonable care when using excessive force. Hayes, 57 Cal. 4th at 629. “The

                                   7    reasonableness of an officer’s conduct is determined in light of the totality of the circumstances.”

                                   8    Id. This standard is “broader than federal Fourth Amendment law” and considers an officer’s

                                   9    conduct prior to the use of excessive force. Id. at 639. However, determining whether an Officer

                                  10    used excessive force “requires a careful balancing of the nature and quality of the intrusion on the

                                  11    individual's Fourth Amendment interests against the countervailing governmental interests at

                                  12    stake.” Graham, 490 U.S. at 396 (internal citations and quotation marks omitted).
Northern District of California
 United States District Court




                                  13           Here, Plaintiff fails to plausibly allege that the use of force used by Officer Terry was

                                  14    unreasonable. Plaintiff alleges that Officer Terry “suddenly and forcefully pushed open Plaintiff’s

                                  15    side door” which “almost” struck the Plaintiff. (Compl. at ¶ 34.) However, Officer Terry’s use of

                                  16    force did not result in contact with Plaintiff and Plaintiff suffered no physical injury. Resultingly,

                                  17    because Plaintiff fails to plausibly allege Officer Terry used excessive force, Plaintiff fails to

                                  18    plausibly allege Officer Terry had a duty to use reasonable care when using excessive force.

                                  19    Accordingly, Defendants’ motion to dismiss Plaintiff’s negligent use of force claim is granted.

                                  20                    1) Negligent Infliction of Emotional Distress

                                  21           Plaintiff’s negligent infliction of emotional distress (“NIED”) claim is dismissed without

                                  22    prejudice. Under California law, NIED is not an independent tort. Potter v. Firestone Tire &

                                  23    Rubber Co., 6 Cal. 4th 965, 984 (1993).

                                  24           Here, because Plaintiff fails to state a claim for negligence and NIED is not an independent

                                  25    tort, Plaintiff’s NIED claim is dismissed without prejudice.

                                  26   IV.      Damages

                                  27           Finally, Defendants’ motion to dismiss Plaintiff’s claims for punitive damages in relation

                                  28    to claims one, two, three, four, and five pursuant to Section 1983 and for punitive and exemplary
                                                                                           12
                                   1   damages in relation to claims six, seven, eight, nine and ten pursuant to California law is granted

                                   2   with leave to amend. Punitive damages for Section 1983 claims are only recoverable “when the

                                   3   defendant’s conduct is shown to be motivated by evil motive or intent, or when it involves

                                   4   reckless or callous indifference to the federally protected rights of others.” Smith v. Wade, 461

                                   5   U.S. 30, 56 (1983). Moreover, to claim punitive damages under state law, Plaintiff must plead

                                   6   “oppression, fraud, or malice.” Cal. Civ. Code § 3294(a).

                                   7          Plaintiff’s allegations fall short to support a plausible inference that Defendants acted with

                                   8   “evil motive or intent” or “oppression, fraud, or malice.” Smith, 461 U.S. at 56; Cal. Civ Code §

                                   9   3294(a). Plaintiff alleges that (1) Officer Terry almost struck “the side door into Plaintiff’s face

                                  10   and upper torso,” (Compl. at ¶ 34); (2) Plaintiff believed Officer Terry “would use his official

                                  11   position as a police officer to illegally and forcibly remove Plaintiff,” (Compl. at ¶ 35); (3)

                                  12   Plaintiff did not “cave” to Officer Terry’s demand (Compl. at ¶ 36); and (4) Officer Terry acted
Northern District of California
 United States District Court




                                  13   “in concert” with other officers to retaliate against him (Compl. at ¶ 55). However, because these

                                  14   allegations do not plausibly support the inference that Defendants acted with evil motive or intent

                                  15   nor oppression, fraud, or malice, Defendants’ motion to dismiss punitive damages is granted with

                                  16   leave to amend.

                                  17                                              CONCLUSION

                                  18          For the reasons stated above, the Court rules as follows:

                                  19      •   DENIES Defendants’ motion to dismiss Plaintiff’s first claim for search and seizure

                                  20          against Officer Terry.

                                  21      •   GRANTS Defendants’ motion to dismiss Plaintiff’s second claim for excessive force

                                  22          against Officer Terry with leave to amend.

                                  23      •   DENIES Defendants’ motion to dismiss Plaintiff’s third claim for municipal liability on

                                  24          the theory of ratification against Foster City and FCPD.

                                  25      •   GRANTS Defendants’ motion to dismiss Plaintiff’s fourth and fifth claims for municipal

                                  26          liability on the theories of failure to train and unconstitutional custom, respectively, against

                                  27          Foster City and FCPD with leave to amend.

                                  28
                                                                                         13
                                   1      •    GRANTS Defendants’ motion to dismiss Plaintiff’s sixth, seventh, and ninth, and tenth

                                   2           claims under state law for battery by a police officer, IIED, Bane Act violation, negligent

                                   3           use of force, and NIED, respectively, against Foster City and FCPD with leave to amend.

                                   4      •    GRANTS Defendants’ motion to dismiss Plaintiff’s sixth, seventh, ninth, and tenth claims

                                   5           for battery by a police officer, IIED, negligent use of force, and NIED, respectively,

                                   6           against Officer Terry with leave to amend.

                                   7      •    DENIES Defendants’ motion to dismiss Plaintiff’s eighth claim for a Bane Act violation

                                   8           against Officer Terry.

                                   9      •    GRANTS Defendants’ motion to dismiss Plaintiff’s claims for punitive damages under

                                  10           Section 1983 and state law with leave to amend.

                                  11           An amended complaint, if any, must be filed within 20 days of the date of this Order.

                                  12   Further, as discussed at the June 17th hearing, Defendants shall advise the Court in writing on or
Northern District of California
 United States District Court




                                  13   before July 16, 2021 as to whether they are willing to attend a settlement conference and, if so,

                                  14   when.

                                  15           This Order disposes of Docket No. 12.

                                  16           IT IS SO ORDERED.

                                  17   Dated: June 30, 2021

                                  18

                                  19
                                                                                                    JACQUELINE SCOTT CORLEY
                                  20                                                                United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        14
